DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
This Office Action is in response to the Application No.: 17/741,000 filed on 05/10/2022.
Claim 1 has been examined and is pending in this application.
Priority
Acknowledgment is made of Applicant’s claim for priority under 35 U.S.C. 120 to parent Application No. 13/344,674, filed on 01/06/2012 and to parent Application No. 16/233,788, filed on 12/27/2018.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 06/30/2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
          The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
          Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, and 19 of U.S. Patent No. 10,218,756 and claims 1, 10, 18, and 26 of US Patent No. 11,356,491. Although the claims at issue are not identical, they are not patentably distinct from each other because claim(s) 1 is similar and broader in scope than claim(s) 1, 13, and 19 of U.S. Patent No. 10,218,756 claims 1, 10, 18, and 26 of US Patent No. 11,356,491.  If the claims in Application No. 17/741,000 are allowed, it could improperly extend the “right to exclude” for the same invention in two different Patents.
Claim 1 is directed to a method; said method is associated with the method, apparatus, and system claimed in claim(s) 1, 13, and 19 of U.S. Patent No. 10,218,756 and claim(s) 1, 10, 18, and 26 of US Patent No. 11,356,491.  The subject matter claimed in the instant application is fully disclosed in U.S. Patent No. 10,218,756 and US Patent No. 11,356,491 and is covered by U.S. Patent No. 10,218,756 and US Patent No. 11,356,491 since U.S. Patent No. 10,218,756, US Patent No. 11,356,491, and the instant application are claiming common subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Dunstan et al. (US 2011/0302320; Hereinafter "Dunstan") in view of Zhang et al. (US 2010/0057939; Hereinafter "Zhang").
Regarding claim 1, Dunstan teaches a method comprising: receiving, by a computing device from a user device, a request for content (Dunstan: Para. [0032], If a request for CDS content is not found in the subscriber controller and cache 104, the CDS 100 forwards the request to the source controller 106. The source controller 106 answers the request, typically by communicating the request to the content source server 108 and forwarding the response of the content source server 108 to the consumer device 102, via the subscriber controller and cache 104. Para. [0031], [0040], [0025]-[0026]); 
sending, to the user device, a first portion of the content (Dunstan: Para. [0031], A request for content is served to the consumer device 102 from the local subscriber cache of the subscriber controller and cache 104 if the requested content exists in the subscriber controller and cache 104. [0032], [0040], [0042], [0047], [0072]-[0078]); and
after receiving the second portion of the content from the content server, sending, to the user device, the second portion of the content (Dunstan: Para. [0040], Typically, the multimedia artifact is served up using multiple small fragments of the overall content. In an illustrative embodiment, the source controller 106 creates a multicast server on the source controller 106, which is an instance of serving a multicast content stream. The source controller 106 sends one fragment at a time to the subscriber controller and caches 104 subscribed to the multicast group. Para. [0032], [0042], Each fragment is transmitted using multicast as a series of IP packets. [0047], Each content fragment is transmitted by the source controller 106 to the subscriber controller and cache 104 in a unique CMCDP session. Each content fragment can be transmitted using packets that fit the path maximum transmission unit (MTU) to avoid IP packet fragmentation and reassembly overhead. [0072]-[0073]).
Dunstan does not explicitly teach based on an expiration period of the request and prior to receiving a second portion of the content from a content server.
In an analogous art, Zhang teaches based on an expiration period of the request and prior to receiving a second portion of the content from a content server (Zhang: Fig. 3, Para. [0036], As FIG. 3 illustrates, in a particular implementation, client host 110 initiates (302) process 300 when it receives requests (304) from one or more network clients 105. The process 300 may involve generation of one or more requests or calls to one or more of the server hosts 120 for data. For example, client host 110 may request one or more ads from a server host 120. Client host 110 then determines a time budget t and records a client host time stamp T.sub.1 (306). In a particular implementation, the time budget t may be determined globally for all requests that are to be delegated to server hosts 120 or it may be determined individually for each request that is to be sent. Time budget t may be a predetermined value or may be dynamically calculated based on application-related parameters. Client host time stamp T.sub.1 may be recorded by client host 110 as a request is sent to server host 120. The requests are sent (308) to one or more application server hosts 120. Time budget t may be included in the request. Time stamp T.sub.1 may also be included in the request. In a particular implementation, requests may be sent to one or more server hosts 120 synchronously or asynchronously. Once the data are returned from the server hosts 120, they are processed (310) and returned (312) to the requesting network clients 105.)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Zhang with the method and system of Dunstan to include based on an expiration period of the request and prior to receiving a second portion of the content from a content server because this functionality provides for enabling application servers to return partially processed results after having consumed a time slice allocation based on performance estimates, network performance metrics and system performance metrics (Zhang: Para. [0004])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Giddins whose telephone number is (571)272-7993.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached at (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/NELSON S. GIDDINS/            Primary Examiner, Art Unit 2437